Citation Nr: 0532631	
Decision Date: 12/02/05    Archive Date: 12/21/05	

DOCKET NO.  03-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for a chronic left hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for heart disease.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to 
June 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

This case was previously before the Board in December 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  Mild left scoliosis was noted on service entrance in 
June 1948.

2.  During service, the veteran received no treatment for 
scoliosis.

3.  On service separation examination in June 1953, there was 
no evidence of scoliosis.  

4.  The veteran's preexisting mild left scoliosis underwent 
no increase in severity during active military service.  

5.  A chronic back disorder, other than scoliosis, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.  

6.  A chronic left hip disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

7.  A bilateral knee disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service. 

8.  Second degree pes planus was noted on service entrance in 
June 1948.  

9.  During service, the veteran received no treatment for pes 
planus.

10.  On service separation examination in June 1953, there 
was noted the presence of first degree pes planus.

11.  The veteran's preexisting pes planus underwent no 
increase in severity during active military service.  

12.  A chronic foot disorder other than pes planus is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.  

13.  Chronic heart disease is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting scoliosis was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  A chronic back disorder other than scoliosis was not 
incurred in or aggravated by active military service, nor may 
osteoarthritis of the lumbar spine be presumed to have been 
so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A chronic left hip disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left hip be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A bilateral knee disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the knees be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  The veteran's preexisting pes planus was not aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).  

6.  A bilateral foot disorder other than pes planus was not 
incurred in or aggravated by active military service, nor may 
osteoarthritis of the feet be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  Chronic heart disease was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence that VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In the case at hand, in correspondence of May 2001, and in 
subsequent correspondence of March 2005, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection, 
as well as what information and evidence should be submitted 
by him, what information and evidence would be obtained by 
the VA, and the need for the veteran to advise VA of or 
submit any further evidence pertaining to his claims for 
service connection.  In addition, the veteran was provided a 
Statement of the Case, as well as Supplemental Statements of 
the Case, apprising him of various VA actions in his case.

The veteran was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a Decision 
Review Officer, or before a Veterans Law Judge at the RO, or 
in Washington, D.C.  He has been provided notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as private 
treatment records and VA examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 353 
F. 3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Factual Background

Service entrance examination in June 1948 noted the presence 
of mild left scoliosis, as well as second degree pes planus.  
The remainder of the examination was essentially 
unremarkable, and no pertinent diagnoses were noted.

Service administrative records dated in April 1951 reveal 
that, at that time, the veteran was transferred to the United 
States Naval Hospital in Portsmouth, New Hampshire, for 
treatment of some unspecified illness.  Three days later, the 
veteran's treatment was completed, and he was returned to 
duty.

At the time of a service medical examination in June 1951, 
the veteran's spine and extremities were within normal 
limits, as were his heart and blood vessels.  No pertinent 
diagnoses were noted.

A service separation examination in mid-June 1953 noted the 
presence of bilateral first degree pes planus, with the 
remainder of the veteran's lower extremities within normal 
limits.  The veteran's heart and vascular system was within 
normal limits, as were radiographic studies of the veteran's 
chest.  At the time of service separation, the veteran's 
spine and musculoskeletal system were within normal limits.  
The pertinent diagnosis noted was first degree bilateral pes 
planus.

A service medical examination conducted for the purpose of 
the veteran's reenlistment in the United States Naval 
Reserves in August 1964 was negative for evidence of any of 
the disabilities at issue.

Private medical records covering the period from February 
1991 to October 1994 show treatment during that time for 
various foot problems.  In an entry of February 1991, it was 
noted that the veteran had come for a second opinion 
concerning bunion surgery on his right foot.  Noted at the 
time was that the veteran had suffered from a bunion on his 
right foot for the past 2 to 3 years.  The pertinent 
diagnosis was symptomatic bunion, right foot.

In an entry of April 1994, it was noted that the veteran was 
to undergo a Syme's arthroplasty of the 2nd toe of his right 
foot.

In an entry of October 1994, it was noted that the veteran 
had come for a second opinion regarding proposed great toe 
surgery on his right foot.  Reportedly, approximately two 
years earlier, the veteran had undergone a bunion operation 
on the same foot.  The pertinent diagnosis noted was 
recurrent right hallux valgus.

Treatment records covering the period from October 1995 to 
May 1999 show treatment during that time for hip and back 
problems, as well as for heart disease.  In an entry of 
November 1995, it was noted that the veteran had been 
referred for orthopedic consultation and treatment of his 
painful hips, left thumb, and right hand.  At the time of 
evaluation, the veteran complained of pain in his left hip 
for the past 2 to 3 years.  Moreover, over the past month or 
so, he had been experiencing pain in his right hip joint.  
Occasionally, the veteran experienced pain in his lower back, 
in particular, in the mornings and late evenings.  Noted at 
the time of evaluation was that the veteran was experiencing 
generalized osteoarthritis, in particular, of his hips, 
especially the left hip.

Private records of hospitalization dated in March and April 
1997 reveal that the veteran was seen at that time for a 
dislocated left hip prosthesis.  Reportedly, the veteran was 
one year status post a total hip replacement.  Apparently, he 
had bent down to pick up a pill which had fallen on the 
bathroom floor, resulting in rotation of his left hip.  
According to the veteran, he felt a "pop" and was unable to 
ambulate.  Accordingly, the veteran was taken to the local 
emergency room, where he received a diagnosis of hip 
dislocation.

Private records of hospitalization dated in November 1997 
reveal that the veteran was hospitalized at that time for 
problems associated with coronary artery disease.  At the 
time of admission, it was noted that the veteran suffered 
from coronary artery disease with atypical unstable angina, 
in addition to congestive heart failure.  During 
hospitalization, the veteran underwent five-vessel coronary 
artery bypass grafting.  The pertinent diagnosis noted was 
coronary artery disease.

Private medical records covering the period from June 1999 to 
November 2000 show treatment during that time for heart 
disease.  In an entry of June 1999, it was noted that the 
veteran was status post coronary artery bypass grafting with 
a significant cardiac murmur.

In November 2000, it was noted that, the previous September, 
the veteran had undergone angioplasty with stenting of both 
of his iliac arteries.  The clinical impression was of status 
post coronary bypass grafting in November 1997; mild aortic 
stenosis; hypertension; hypercholesterolemia; peripheral 
vascular disease; and new right carotid bruit.

On VA orthopedic examination in July 2003, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  At the time of examination, the veteran gave a 10-
year history of intermittent pain in his left hip, as well as 
a five-year history of intermittent pain and swelling in both 
knees, and a 10-year history of intermittent pain in both 
feet.  Reportedly, in April 1996, the veteran had undergone a 
left total hip replacement.  Also noted was that the veteran 
had undergone three operations on his right foot, including 
bunionectomies.  Radiographic studies of the veteran's feet 
showed evidence of a hallux valgus deformity on the left.  
Some minimal vascular calcification was present bilaterally, 
and there was evidence of a bunionectomy on the right.  Also 
noted was evidence of resection of the proximal portion of 
the proximal phalanx of the great toe, as well as some bony 
resection of the distal phalanx.  The clinical impression was 
of a bunion on the left, with a past bunionectomy on the 
right, and evidence of other bony resection.

Radiographic studies of the veteran's knees showed evidence 
of vascular calcifications.  There were vascular clips on the 
right, as well as evidence of joint space narrowing medially 
of both knees, somewhat greater on the right than the left.  
Further noted was some beaking of the tibial spines 
bilaterally, in conjunction with osteoporosis.  The clinical 
impression was of vascular calcifications and osteoporosis, 
with narrowing of the knee joints medially, greater on the 
right than the left.

Radiographic studies of the veteran's hips showed evidence of 
vascular calcification on the left, as well as a total hip 
replacement.  The prosthetic ends were well seated.  Noted at 
the time of examination was that there were degenerative 
changes at the lower lumbar spine.  The veteran's right hip, 
however, appeared normal.  The clinical impression was of 
total hip replacement on the left; vascular calcification; 
and degenerative changes of the lower lumbar spine.

Pertinent diagnoses noted following orthopedic examination 
were degenerative joint disease of the left hip, status post 
a left total hip replacement; degenerative joint disease of 
the both knees; and bunion and hammertoe formations of both 
feet, status post bunionectomies on the right.  In the 
opinion of the examiner, it was "as likely as not" that the 
veteran's problems with his left hip, both knees, and both 
feet were related to service-connected incidents.

Private radiographic studies conducted in June 2003 were 
significant for evidence of status post coronary artery 
bypass grafting, as well as scoliosis and degenerative disc 
disease, with severe disc space narrowing at the levels of 
the 3rd and 4th and 4th and 5th lumbar vertebrae on the 
right.

In a statement of January 2005, a private physician wrote 
that the veteran had been his patient during the period from 
1970 to 1971.  Reportedly, during that period, the veteran 
complained of left hip pain.  Radiographic studies were 
performed, and showed evidence of osteoarthritis.  Following 
evaluation, the veteran was given medication for arthritis.

On VA orthopedic examination in April 2005, it was noted that 
the veteran's claims folder, as well as his service medical 
records, were available, and had been reviewed.  At the time 
of examination, the veteran complained of chronic low back, 
left hip, bilateral knee, and bilateral foot pain which he 
attributed to frequent jumping during the initial years of 
his active service, at which time he was deployed on a 
submarine.  According to the veteran, whenever the submarine 
would submerge, he would have to jump three times in order to 
reach the bridge from the watch platform.  Additionally noted 
was that the veteran had to perform that particular exercise 
hundreds of times.  In the veteran's opinion, it was those 
repeated movements which were responsible for his current 
arthritis of the back, hip, knees, and feet.  Noted at the 
time of examination was that there was no documentation that 
the veteran had sustained any injury to his back, hips, 
knees, or feet during inservice exercises.  Reportedly, 
following his release from active duty, the veteran had 
worked as a maintenance mechanic, retiring in 1999.

Following examination, the veteran received diagnoses of 
degenerative disease of the lumbar spine; degenerative 
arthritis of the left hip, status post total hip replacement, 
with no current evidence of loosening of the prosthesis or 
any prosthetic complaints; bilateral degenerative arthritis 
of both knees; and degenerative arthritis of the feet.  
According to the examiner, he had reviewed the veteran's 
claims folder.  In his opinion , the veteran's degenerative 
arthritis of the left hip, bilateral knees, lumbar spine, and 
feet was not at least as likely as not related to his 
service-connected strain.  As previously noted, there was no 
documentation in the service medical records that the veteran 
had sustained any severe injury to his hips, back, knees, or 
feet.  Moreover, the veteran had worked as a maintenance 
mechanic following service.  According to the examiner, there 
was no documentation of significant severe degenerative 
arthritis of any bone, joint, or spine condition in the 
immediate 10, 15, or 20 years following the veteran's release 
from active duty.

Analysis

The veteran in this case seeks service connection for chronic 
back and left hip disabilities, as well as for bilateral knee 
and foot disorders, and chronic heart disease.  In pertinent 
part, it is argued that, while in service, the veteran was 
subjected to repeated trauma resulting in the development of 
the aforementioned orthopedic disabilities.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2005).  If the 
Board determines that a preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not for application.  Ortiz, 274 F.3d at 1365.

In the present case, service medical records fail to 
demonstrate the presence of chronic left hip or bilateral 
knee disabilities, or chronic heart disease.  At the time of 
a service separation examination in June 1953, the veteran's 
heart and vascular system were within normal limits, as were 
chest X-rays.  The veteran's spine and musculoskeletal system 
were similarly within normal limits, and no pertinent 
diagnoses were noted.  The earliest clinical indication of 
the presence of chronic left hip, bilateral knee, or heart 
disabilities is revealed by private medical records dated in 
the mid to late 1990's, more than 40 years following the 
veteran's discharge from service, at which time he received 
treatment for coronary artery disease.  Chronic left hip 
disability was similarly first noted at a point in time many 
years following the veteran's separation from service.  Not 
until the time of a VA orthopedic examination in July 2003 
did the veteran receive a diagnosis of degenerative joint 
disease of both knees.  At that time, the veteran gave a 
five-year history of intermittent pain and swelling in both 
knees, placing the inception of his knee disability at a 
point in time around or about 1998, almost 45 years following 
his discharge from service.

The Board concedes that, at the time of the aforementioned VA 
orthopedic examination in July 2003, the examiner offered his 
opinion that it was "as likely as not" that the veteran's 
left hip and knee problems were related to service-connected 
incidents.  However, that opinion is entirely unsubstantiated 
by objective clinical evidence of record.  Moreover, 
following a subsequent VA orthopedic examination in April 
2005 (which examination involved a complete review of the 
veteran's claims folder and service medical records) the 
examiner was of the opinion that the veteran's current 
degenerative arthritis of the left hip and bilateral knees 
was not at least as likely as not related to service-
connected strain.  This was particularly felt to be the case 
given the lack of any documentation in service medical 
records that the veteran had sustained any severe injury to 
his hips or knees.  Nor was there documentation of 
significant severe degenerative arthritis of any bone or 
joint in the immediate 10, 15, or 20 years following the 
veteran's release from active duty.

Based on the aforementioned, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's current left hip or bilateral knee disabilities, or 
chronic heart disease, first persuasively documented many 
years following service separation, is related to his period 
of active military service.  Accordingly, service connection 
for those disabilities must be denied.

Turning to the issue of service connection for chronic back 
and foot disabilities, the Board notes that, at the time of a 
service entrance examination in June 1948, there was noted 
the presence not only of mild left scoliosis, but second 
degree pes planus.  However, during the course of the 
veteran's service from June 1948 to June 1953, he received no 
treatment for either of those disabilities.  As of the time 
of a service separation examination in June 1953, there was 
noted the presence only of first degree pes planus, a degree 
of disability less than that noted on service entrance.  
Moreover, the service separation examination showed no 
evidence of the previously-diagnosed scoliosis.

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by military, naval, air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

Pursuant to recent case law, if a preexisting disorder is 
noted upon entry into service, in accordance with 38 U.S.C.A. 
§ 1153 the veteran has the burden of showing an increase in 
disability during service.  If the veteran meets that burden 
and shows that an increase in disability occurred, the burden 
then shifts to the government to show that any increase was 
due to the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306 (2005); Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In the case at hand, it is clear that the veteran's scoliosis 
and pes planus were present at the time of his entry upon 
active service.  Moreover, there is no evidence that, at any 
time during the veteran's period of active military service, 
his pes planus or scoliosis increased in severity.  In point 
of fact, at the time of service separation, the veteran's pes 
planus was described as less severe than at service entrance.  
With the exception of scoliosis and pes planus, service 
medical records are entirely negative for evidence of any 
chronic back or foot disability.  The earliest clinical 
indication of the presence of either of those disabilities is 
at a point in time many years removed from the veteran's 
active service.  

While on VA orthopedic examination in July 2003, the examiner 
was of the opinion that the veteran's foot disability was as 
likely as not the result of a service-connected incident or 
incidents, on subsequent VA orthopedic examination in April 
2005, the examiner was of the opinion that the veteran's 
lumbar spine and foot disabilities were not as least as 
likely as not related to his service-connected strain.  As 
noted above, this was particularly felt to be the case given 
the complete absence of any documentation in the veteran's 
service medical records that he had sustained any injury to 
his back or feet.  As the April 2005 examiner provided a 
rationale for his opinion, and such rationale is consistent 
with the other evidence of record, the Board finds this 
opinion to be highly probative, whereas the opinion of the 
July 2003 examiner provided only a conclusory opinion that is 
not supported by the competent evidence of record.

Based on such evidence, the Board is compelled to conclude 
that the veteran's scoliosis and pes planus, both of which 
were noted at service entrance, underwent no demonstrated 
increase in severity during his period of active military 
service.  Nor is there any evidence that, as a result of any 
incident or incidents of service, the veteran sustained other 
chronic foot or back disabilities.  Under the circumstances, 
the veteran's claims for service connection for chronic back 
and bilateral foot disorders must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a chronic back disorder is denied.

Service connection for a chronic left hip disability is 
denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for chronic heart disease is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


